DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Admitted Prior Art 
Applicant has Admitted Prior Art [0078]-[0080] and Figs. 1-2. Examiner notes that applicants state “The distal cannula portion 106 is angled from the proximal cannula portion 108 by an angle α. For example, the distal cannula portion 106 is angled from the proximal cannula portion 108 by an angle α of about 35°.” As well as “The catheter 110 can be made of a polyamide inner layer and a polyurethane outer layer and when the tray 114 is sterilized, the tray 114, the proximal portion 108, the distal portion 106, and the catheter 110 undergo thermocycling which affect the catheter materials.”

Comments on the applicant admitted prior art. Examiner notes there is no statement as to how the presumed pre-formed angle alpha is made/maintained, clearly the cannula is made out of some material but what material is not recited. Examiner also notes there does not seem to be a distinction between Fig. 1 and Fig. 18 in the figures themselves, other than 18 isn’t in a “tray”. To the extent Applicants discuss the “backbone” being Nitinol with regards to fig. 18, as shown through Sie, Ginat and Grise all recite shape memory alloys such as Nitinol are known to be used in (catheters and cannulas) for placement in the body. 

Response to Arguments
With regards to the 103 rejections, Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive. Applicants arguments are directed towards two related aspects, the angle between the two planes (the plane of the catheter and the plane of the distal portion of the cannula) and the device is in a “resting state”. For purposes of interpretation Examiner notes that catheter and cannula are interchangeable, both are tubes inserted into the body. Thus if a reference states a cannula can be pre-formed, it also means a catheter is known to be able to be pre-formed or vice versa.  
With regards to Applicants Arguments in (A1). As Examiner noted previously these elements are all in three dimensional space and the planes defined by the lines were being viewed as coming into and out the page. Examiner notes this was stated in Pg. 3 including “Annotated Fig. 3 of Sie with the planes going into and out of the paper” of the NF dated 10/29/21, thus Applicants statement “Where is the third point for the illustrated lines in Sie? If not in the plane of the paper, then the third point must extend from behind the paper to in front of the paper?” their statement seems like it was already covered in the interpretation/discussion of the prior rejection thus this seems moot. 
Applicants first argue that planes of the annotate Fig. 3 do not show a distal portion extended because the lines in the annotated fig. 3 are in the same plane. As for annotated figures the planes represented by the lines on the annotated figures the planes are into/out of the page. While Applicant argues against the annotated images individually, Applicants are not considering the image in context of what the other recited elements show. Sie recites a catheter attached to a precurved (aka pre-formed, pre-shaped etc.) cannula with the distal cannula offset/extending from the plane defined by the proximal cannula/curved catheter see fig. 1 and the annotated fig. 3 below. With Sie Examiner notes the discussion of fig. 3 would be supported by at least Fig. 1 of Sie with the ascending aorta resting behind the heart and the elements of the cannula/distal catheter in 3D space with the distal cannula curved to extend out of a plane defined by the curved catheter/proximal cannula portion and pointing toward a portion of the LV not in the plane. As the device recites having a set precurvture it will bend toward its resting precurved state when positioned. 
For Applicants discussion of Sie in view of Mor (A1), Sie as discussed above recites a catheter that goes through aorta (having proximal and distal portions) to place a pre-curved cannula (VAD) which extends out the plane of the catheter curve and proximal cannula, the Sie reference merely doesn’t explicitly say the catheter (10 Fig. 1) is “pre-formed”. To the extent Applicant is attacking the motivation of combining “preforming” the catheter, Applying the teachings of Mor that it is known to use pre-formed catheters for cardiac use, including a curve pre-formed to an aortic arch such that “the catheter 100 allows for less trauma to the tissue of the aortic arch.” [0074] would be motivation to include such pre-formed catheter. Additionally, as discussed in the rejection it is also merely the combination or substitution of elements of Mor into Sie. Thus, there is a “reason or suggestion” and the there is no impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to Applicants discussion under (A2) directed toward Sie in view of Mor in further view of Ginat and Grise. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants are not addressing the combination of the teachings. The use of Ginat and Grise references, in arguendo, if the Sie reference is determined not to disclose the claimed plane with the distal portion extending out of it. Then that teaching is deemed to come from the Ginat and Grise references (further discussion on this in particular below). Thus, the combined teachings of Sie in view of Mor would disclose: (1) from Sie a precurved cannula with the appropriate angle attached to a catheter through the aorta and (2) From Mor the teaching that the catheter can be pre-formed to the aorta. Ginat and Grise show the claimed plane with angular offset form the plane, combining/substituting this known composition as shown by Ginat and Grise with the disclosed teachings of precurved cannula and pre-formed catheter from the combined Sie in view of Mor renders the predictable result of a pre-formed device in the known composition. 
To the extent Applicant is arguing improper reading in, the device recited is the Impella 2.5 shown to be used prior to the grace period per Manual (Impella Ventricular Support Systems for Use During Cardiogenic Shock Instructions for use and Clinical Reference manual, https://fda.report/PMA/P140003/14/P140003S005D.pdf, 2015) hereinafter Manual see Table 3.3 shows that the device in both the cannula and catheter portion includes shape memory alloy Nitinol which has a memory rest state, i.e. pre-formed. As Examiner is interpreting this as an argument against the official notice evidentiary support has been included in the rejection.
Applicants start by discussing Ginat does not extend out of the plane as defined in the claim, because the lines in the annotated fig are in the same plane. Examiner disagrees. As for annotated figures the planes represented by the lines on the annotated figures the planes are into/out of the page. Furthermore, Applicants only discusses Fig. 8 and not the teaching of Fig. 8 in view of the figs. 9a-d. Similar to the discussion above of Sie, Ginat in Fig. 9A for example shows a radiograph/diagram which showing the ascending aorta behind the left ventricle with the distal cannula curved to extend out of a plane defined by the curved catheter/proximal cannula portion and pointing toward a portion of the LV not in the plane. This is further evidenced by the sagittal plane (i.e. from the side) and the Coronal plane (i.e. frontal view; Similar to the radiographic view of 9a); as when looking at the sagittal view the device is moving from the back forward as it comes up the aortic arch (this could be interpreted as the plane for the curve/proximal cannula) with the curve of the cannula appearing to bend out of the page toward the viewer and to the right  then in the coronal view the curve in the cannula between the inflow and outflow areas is seen as curving from the left to the right (showing the curve extending out of that plane). Thus the reference does show the claimed plane with the distal cannula extending out of at the angular offset. To Applicants arguments directed to Ginat not disclosing the resting state, the combination of the references disclose the elements not Ginat by itself.
Then in Grise, see fig. 5, there is clearly a plane defined by the proximal catheter portion and the curve of a catheter with the distal catheter portion extending out of that plane. Examiner notes for the discussion of Grise, Applicants do not in particular discuss whether it shows the claimed plane with the distal cannula pointing out of it they say it does not show that at rest. To Applicants arguments directed to Grise not disclosing the resting state, the combination of the references disclose the elements not Grise by itself. Sie and Mor recite the ability to preform cannulas and catheters. Applicants also state that there is no discussion of Impella 2.5 being pre-formed however, these devices were known to have use nitinol which is a memory alloy thus providing pre-formed bend in the cannula. 
That being said both Ginat and Grise in the recited portions about the Impella 2.5 device does show other elements of claim 1.  As the impella device has been shown to exist prior to the claimed invention the AbiomedTM website with the Impella 2.5 overview also shows an interesting image (copied below) and video of the placement of the impella 2.5, with the distal portion of the cannula being angled toward the apex of the LV out of the plane of the proximal cannula and curved catheter. 
    PNG
    media_image1.png
    831
    1678
    media_image1.png
    Greyscale
 While this is not currently applied as prior art because no date was readily available, the claim is directed to a device and the impella 2.5 device has been shown to be publicly available prior to the current application through Ginat and Grise it is relevant.  
Applicant next argument is directed toward the motivation of combining the Ginat and Grise with the Sie in view of Mor, arguing that there is no motivation. Examiner disagrees. Applicants state “the properties relating to the structure of the device must support such a resting state shape.” The elements that make Applicants device are either the exact same elements or essentially the same making the device in the combination references either Sie in view of Mor or in the alternative Sie in view of Mor in further view of Ginat and Grise. Sie, Ginat and Grise all show a VAD cannula each of based on shape memory alloys; and Mor baked materials and Ginat/Grise both recite a shape memory alloy catheter. Applicants and Sie each explicitly recite nitinol (nickel titanium alloy) furthermore it is known that the Impella 2.5 device is based on nitinol in both the cannula and catheter (see table 3.3 of Manual). Thus what is there structurally is the same, since it’s the same materials they have the same chemical properties, physical properties etc. Applicants are arguing that they aren’t pre-formed into some shape.  As discussed above Sie in view of Mor discloses that both the cannula and catheter are known to be pre-formed into particular shapes.  If it is determined that Sie does not explicitly disclose the distal cannula out of the claimed plane, then Ginat and Grise were applied. Ginat and Grise show the shape of having a plane defined by a curve and proximal portion of the cannula with the distal cannula extending out of that plane. Thus this is a known position. Applying the preforming as recited in Sie in view of Mor to attain the known position of Ginat and Grise is merely combining the known orientation of Ginat and Grise with the preforming as taught by Sie and Mor; or simply substituting the pre-formed orientation as disclosed by Sie in view of Mor with the Preforming the device into known positions. 
While not currently applied for the rejection, preforming cannulas/catheters with various curves (different planes etc) designed into the to target positioning is also known in the art per US 20190046707 see [0114], [0128], [0168] including “Additionally, if cannula 1120 is provided with one or more pre-formed curves, which may be in identical or in different planes along the length of the cannula as is contemplated”, [0228] see also Figs. 1, 19, 20, 22; Further from the same Inventor and Applicant US 20120203056 to Corbett see [0034]-[0035], [0042] including “the cannula is constructed of a polyurethane tube reinforced with a coil of nitinol (or other suitable material, e.g., a material featuring shape memory).”, [0053], [0058], Figs. 1-2e using the same showing cannulas constructed from the same materials can be pre-shaped to have numerous bends extending out of numerous planes as desired. 
For the above reasons Examiner finds applicants arguments not persuasive. The references either Sie in view of Mor or Sie in view of Mor in further view of Ginat and Grise disclose the claimed elements. To the extent Applicant argues its impermissible hindsight Examiner disagrees and refers to the discussion above. 

Under the (B1) arguments Applicants arguments are directed to the last wherein statement of Claim 1, which states “wherein, when the catheter assembly is inserted through an aorta of a patient, the angular offset is configured to biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle.” In response to applicant's argument that the reference does not teach an element “when the catheter assembly is inserted”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Based on the claim language the only structural distinction is a “bias” which is the pre-formed bend or “angular offset”, the rest of the language is merely reciting an intended use of the device, the insertion and bending “toward an apex . . . “/”away from . . . “ are intended use of the pre-formed bend of the device. 
To the extent Applicant argues Examiner is ignoring the full specification of Mor, Examiner disagrees. The Mor reference is recited to show it is known to pre-shape a catheter. While the primary teaches the catheter through the aortic arch, while Mor may teach a catheter going into different parts of the heart that is not what is being relied on for the rejection. The 103 rejection is based on the feature that a catheter can be pre-formed to a shape and applying that pre-formed teaching to the catheter of the primary reference. 
 For (B2) applicants argue that neither of the Ginat nor the Grise reference show a bias toward the apex of the LV. First view the above arguments, including discussion of the references individually and the discussion of Ginat and Grise under the discussion of Applicants (A) arguments. Furthermore as discussed above in B this is an intended use. If it is deemed not to be an intended use, then Ginat shows the bend toward the LV apex, see diagram 9A. Applicant appears to argue that the fact that “apex” and “mitral” aren’t labeled is proof that it isn’t biased away. Examiner disagrees, the positioning of the devices is clear and the location of the Mitral valve is known in the heart based on the known positions (and inherent to the heart). Thus taking the general knowledge of the heart in view of the images and diagram the distal portion of the VAD is angled away from the mitral valve and toward the apex of the LV.
For the above reasons Examiner finds applicants arguments not persuasive.

With regards to Applicants (C) directed to criticality. First applicant asks what paragraphs, those would be the ones cited in the previous sentence. Next Applicant discusses Fig. 18 pointing to one option of it being pre-shaped to imply a rotation angle, Examiner notes that Fig. 18 itself shows no angle. Also as it is discussed as “may” and “by” it would also imply that the other alternatives without the rotation of the discussion are according to Applicants new and obvious. If it were only that portion the language, ie when torqued into a pre-shape, indicating it is as critical etc. would have presumably been included. Also based on the arguments the fig. represents a pre-shaped catheter that should impart a rotational angle  but the figure doesn’t show a rotational angle. Thus does this mean that at rest the catheter and cannula all lie in the same plane even though there is pre-shape in the catheter meant to include a rotational angle? Assuming the Fig. 18 is the assembly is at rest while the catheter may be “pre-shaped” to imply an rotational angle as the device appears at rest it would imply that not all versions of the device have the plane defined as claimed with the distal portion of the cannula extending out at rest and by extension be contrary to fig. 19 assuming fig. 19 is actually at rest. Similar for Fig. 20 and its discussion there is no discussion in Fig. 20 of pre-torqueing or pre-shaping, merely a stylet/or succession of stylets can provide the angle/position the cannula thus the cannula does not have the pre-shaped angular offset.  Its worth noting that none of  Figs. 18-20 describe the whole assembly as being at rest. 
To the extent applicant is arguing the combination of references does not provide the same advantage as Applicants; In response to applicant's argument that the prior art references do not recite the same benefit avoiding excessive torque, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While applicant is arguing it is irrelevant and inaccurate that β represents the angle in the cannula between the proximal and distal portions, it is the angle between them as is clearly shown. Applicant appears to be arguing it is the offset angle, but it is the angle between the proximal and distal portions of the cannula. Applicants also recite an angle between the proximal and distal ends of a catheter as being same angle as being prior art in fig. 1. 
For the above reasons the arguments are not persuasive.  In view of the above discussion and based on the various embodiments and wording of the specification a pre-formed catheter/cannula resting in plane is a possible alternative to achieve the same benefits applicants are arguing are exclusive to the rotation angle implementations. Thus the specification does not provide criticality to the one embodiment in contrast with the other alternatives.

	With regards to Applicants (D) Applicant’s arguments for the dependent claims rely on the arguments directed to the independent claims already discussed and are not persuasive for the same reason.

    PNG
    media_image2.png
    514
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    296
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    380
    648
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 recites “wherein the pre-formed curve is a plane curve.” Searching the specification the term “plane curve” does not appear, nor is it clear what the plane curve is. Therefore, it does not appear to have support in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 21 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (Thorsten Siess, US 20150080743) hereinafter Sie, in view of Morrill (Richard Morrill, US 20120158021) hereinafter Mor. In the alternative over Sie in view of Mor in further view of Ginat (Daniel Giant et al. Imaging of Mechanical Cardiac Assist Devices Year: 2011, Volume: 1, Issue: 1, May, https://doi.org/10.4103/2156-7514.80373DO) hereinafter Ginat and Grise (Mark Grise. Impella 2.5 Circulatory Support During Complex PCI in a Patient With Recent Acute Systolic Heart Failure and Residual Low Ejection Fraction. Protected PCI series. May 28, 2015) hereinafter Grise in view of evidentiary support from Manual.
Regarding claim 1, an interpretation of Sie discloses a catheter assembly comprising:
a catheter (“catheter 10” [0031] see also [0033], Fig. 1 and Claim 1) including a proximal catheter portion, and a distal catheter portion, wherein the catheter comprises a curve (“catheter 10” [0031], Fig. 1 see also [0033], Fig. 3 and Claim 1); and
a cannula (“cannula 53” [0031], Figs. 1, 3) coupled to the distal catheter portion, the cannula having a proximal cannula portion and a distal cannula portion extending from a pre-formed bend between the proximal cannula portion and the distal cannula portion ([0031], [0038] including “cannula possessing a precurvature”, Figs. 1, 3 see also [0013], [0033], Claim 1);
wherein, when the catheter assembly is inserted through an aorta of a patient (When inserted the device of Sie is functionally capable of having the angular offset to perform this function. To the extent it is an intended use, the cited reference(s) are functionally capable of performing the use and as examiner noted in arguments this is an intended use of the device as identifiable by the “when the catheter assembly is inserted through an aorta of a patient”, Figs. 1, 3, [0031], [0038]), the angular offset configured to bias the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle (Figs. 1 and annotated Fig. 3 see also [0031], [0038] and Fig. 3; When inserted the device of Sie is functionally capable of having the angular offset to perform this function. To the extent it is an intended use, the cited reference(s) are functionally capable of performing the use and as examiner noted in arguments this is an intended use of the device as identifiable by the “when the catheter assembly is inserted through an aorta of a patient”, the only part that may imply structure “configured to bias the distal cannula”, implying there is a structure causing a bias however this is also just the use of the distal cannula coming out of the defined plane. The portion after “bias the distal cannula” is also the intended use of the device, it is how the bias would be used during use).

An interpretation of Sie may not explicitly disclose the catheter comprises a pre-formed curve encompassing the distal catheter portion and at least a portion of the proximal catheter portion. Examiner notes the “catheter assembly” refers to the entire device including both the catheter and cannula. As mentioned in the previous sentence Sie may not disclose portions of the catheter assembly being pre-formed it thus may not explicitly disclose the “catheter assembly” has a predetermined shape when in a resting state, however the combination of Sie and Mor teach the elements. 
However, in the same field of endeavor (medical devices), Sie in view of Mor teaches the catheter comprises a pre-formed curve encompassing the distal catheter portion and at least a portion of the proximal catheter portion (Mor Abstract, [0072] see also [0073]-[0077]; Mor recites having a pre-formed catheter for the aortic arch. Furthermore as recited in Sie Nitinol is a preferred known alloy used for shape memory purposes, Sie [0017] and [0033]. Additional references discussing pre-formed catheters can be found in the conclusion section and the previous action); 
wherein, the catheter assembly as formed has a predetermined shape when in a resting state (Sie [0031], [0033], [0038] and Figs. 1,3; Mor Abstract, [0072] see also [0073]-[0077]; Sie recites precurvature and Mor recites having a pre-formed section for the aortic arch. Furthermore, Nitinol is a preferred known alloy used for shape memory purposes, Sie [0017] and [0033]),
the proximal cannula portion and the pre-formed curve of the catheter portion define a plane (Sie the catheter 10 Fig. 1 defines a plane; Mor Abstract, [0072] see also [0073]-[0077] - defines a pre-formed catheter which would be the shape at rest), the distal cannula portion extends out of the plane (Sie [0031], [0033], [0038] and Figs. 1,3; see annotated Fig. 3 above and response to arguments section) at an angular offset relative to the plane (Sie [0031], [0038] and annotated fig. 3 (above) see also Figs. 1, 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a pre-formed catheter portion because a pre-formed portion allows for multiple advantages including better conforming to anatomy of the heart and less trauma to the tissue of the aortic arch ([0072]-[0073]). Additionally, the disclosure of Sie recites a VAD with a catheter and cannula taking those elements described in Sie in combination/substitution with the elements from Mor (pre-formed catheter) is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie using a catheter pre-formed for the aortic arch. Furthermore by “preforming” the catheter the device can be “pre-formed” into the desired “resting” positions of the catheter, in a way that better conforms to the aortic arch.

While Examiner maintains the above discloses the claimed elements, in the alternative and interpretation of Sie may not explicitly disclose the angular offset between the two planes; the angular offset biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle.
However, in the same field of endeavor (medical devices), Ginat and Grise teach a pre-formed cannula with the angular offset between the plane and distal cannular portion (Ginat Fig. 8-9A-D and Pgs. 3-4; Grise Fig. 5; Examiner maintains that the Impella 2.5 device has a pre-formed bend between the proximal (outlet) and distal (inlet) portions as evidenced by Manual. Examiner notes both Grise and Ginat recite an Impella 2.5 device, Fig. 8 of Ginat and Fig. 5 of Grise is duplicated with annotation in the arguments section above; The catheter is laying in a plane and the distal end of the cannula is offset from that of the plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9B and 9D. Grise Fig. 5 shows the distal cannula in a different plane from the proximal cannula and the catheter); the angular offset biases the distal cannula portion toward an apex of a left ventricle of the patient's heart and away from chordae that actuate a mitral valve of the left ventricle (Fig. 8-9A-D and Pgs. 3-4; The catheter is laying in a plane and the distal end of the cannula is offset from that plane with beta between them, additionally in the body a Sagittal plane Fig. 9C which shows the distal tip of impella 2.5 device at an angular offset to the catheter seen 9D; Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above). Furthermore, see the additional figure from the Grise reference above which is another image of the Impella 2.5 device in the arguments section. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat and Grise because it is merely an orientation of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element the preforming of Sie in view of Mor for another the orientation of Grise and Ginat to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 2, an interpretation of Sie further discloses wherein the angular offset of the distal cannula portion relative to the plane is equal to an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by the ascending portion of the aorta and an apex of a left ventricle of a heart (Fig. 1 see also [0031] and Fig. 3; Examiner notes the device as shown moving through the aortic arch and entering the left ventricle is capable of performing the claimed element which is an intended use of the device related to biology of the human body).
While Examiner maintains the above discloses the claimed wherein the angular offset of the distal cannula portion relative to the plane is equal to an angle between a plane of an aortic arch defined by an ascending portion of an aorta and a descending portion of the aorta and a plane defined by the ascending portion of the aorta and an apex of a left ventricle of a heart, in the alternative Ginat also discloses them (Fig. 8-9 and Pgs. 3-4; Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above). Furthermore, see the additional figure from the Grise reference above which is another image of the Impella 2.5 device in the arguments section. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat and Grise because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 21, an interpretation of Sie further discloses wherein the catheter assembly includes an inner polyamide layer (“Conventional optical fibers, in contrast, are usually coated with polyimide (Kapton).” [0015] and “The sliding tube in which the optical fiber is laid freely movably” [0016]) and an outer polyurethane layer (“The sliding tube 27 can consist of a polymer, in particular polyurethane” [0033]).

 Regarding claim 37, an interpretation of Sie further discloses wherein the proximal cannula portion lies within the plane ([0031] and [0038] see also Figs. 1 and 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed. To the extent the claim is claiming positioning of the cannula instead of structural element, angle between the proximal and distal portions of the cannula, it is an intended use that the device disclosed by the prior art references is functionally capable of performing).
While Examiner maintains it is shown by Sie reference for purposes of compact prosecution the following is provided. In the alternative, an interpretation of Sie may not explicitly disclose wherein the proximal cannula portion lies within the plane.
However, in the same field of endeavor (medical devices), Ginat teaches wherein the proximal cannula portion lies within the plane (Fig. 8-9 and Pgs. 3-4; In at least Fig. 8 the proximal portion of the cannula is in the same plane as the distal portion of the catheter; Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat and Grise because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 38, an interpretation of Sie further discloses wherein the pre-formed bend between the proximal cannula portion and the distal cannula portion is an apex of the angular offset ([0031] and [0038] see also Figs. 1 and 3; The angle between the proximal and distal portion so the cannula is a structural element which is shown in the prior art as disclosed. To the extent the claim is claiming positioning of the cannula instead of structural element, angle between the proximal and distal portions of the cannula, it is an intended use that the device disclosed by the prior art references is functionally capable of performing).
While Examiner maintains it is shown by Sie reference for purposes of compact prosecution the following is provided. In the alternative, an interpretation of Sie may not explicitly disclose wherein the bend between the proximal cannula portion and the distal cannula portion is an apex of the angular offset.
However, in the same field of endeavor (medical devices), Ginat teaches wherein the pre-formed bend between the proximal cannula portion and the distal cannula portion is an apex of the angular offset (Fig. 8-9 and Pgs. 3-4; Examiner maintains that the impella 2.5 device has a pre-formed bend. In at least Fig. 8 the proximal portion of the cannula is in the same plane as the distal portion of the catheter and the angular offset/cannula transition portion represents the apex (per merriam webster - “the point of sharpest curvature in a path”; “Apex.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/apex. Accessed 7 Dec. 2020.); Examiner notes this discloses an Impella 2.5 device, Fig. 8 is duplicated in the arguments section above).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the elements disclosed in Ginat and Grise because it is merely a orientation/use/capability of the structural elements already disclosed which is combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie the orientation where the angle of the distal cannula is offset plane of the catheter. 

Regarding claim 41, an interpretation of Sie further discloses wherein the curve is a plane curve (“catheter 10” [0031], Fig. 1 see also [0033], Fig. 3 and Claim 1).
An interpretation of Sie may not explicitly disclose the catheter having a pre-formed curve.
However, in the same field of endeavor (medical devices), Mor teaches the catheter having a pre-formed plane curve (Abstract, [0072] see also [0073]-[0077]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a pre-formed catheter portion because a pre-formed portion allows for multiple advantages including better conforming to anatomy of the heart and less trauma to the tissue of the aortic arch ([0072]-[0073]). Additionally, the disclosure of Sie recites a VAD with a catheter and cannula taking those elements described in Sie in combination/substitution with the elements from Mor (pre-formed catheter) is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie using a catheter pre-formed for the aortic arch. Furthermore by “preforming” the catheter the device can be “pre-formed” into the desired “resting” positions of the catheter, in a way that better conforms to the aortic arch.

Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as unpatentable over Sie in view of Mor or, in the alternative, under 35 U.S.C. 103 as obvious over Sie in view of Mor in further view of Hosn (Walid Aboul Hosun, US 6083260), hereinafter Hosn. In the alternative over Sie in view of Mor in further of Ginat, Grise and Hosn.
Regarding claim 5, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left ventricle is capable of performing the claimed element being rotated in order to offset the cannula distal from a plane which is an intended use of the device related to biology of the human body. Additionally, if the plane is based on the bend in the cannula Sie shows a bend in the cannula in both Fig. 1 and Fig. 3 
Alternatively, if the plane is related to the bend of the cannula an interpretation of Sie may not explicitly disclose wherein the angular offset is between 64° and 125°.
However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is between 64° and 125° (“a 10 to 120 degrees curved portion” Col. 7:7-37; ; Examiner notes this is also shown by the Ginat reference see Figs. 8-9 and 3-4).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the angles taught by Hosn because having a bend in the cannula facilitates the installation and removal from a blood vessel or chamber (Col. 7:7-37).  Additionally, Sie does disclose a bend in a cannula stating specific degrees of the angle as disclosed in Hosn is the simple substitution of one known element for another (the angle) to obtain predictable results. 

Regarding claim 6, Sie discloses the above. Examiner notes the device, as discussed above in claim 1, moving through the aortic arch and entering the left ventricle is capable of performing the claimed element being rotated in order to offset the cannula distal from a plane which is an intended use of the device related to biology of the human body.
Alternatively, if the plane is related to the bend of the cannula an interpretation of Sie may not explicitly disclose wherein the angular offset is 92°.
However, in the same field of endeavor (medical devices), Hosn teaches wherein the angular offset is 92 (“a 10 to 120 degrees curved portion” Col. 7:7-37).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include the angles taught by Hosn because having a bend in the cannula facilitates the installation and removal from a blood vessel or chamber (Col. 7:7-37).  Additionally, Sie does disclose a bend in a cannula stating specific degrees of the angle as disclosed in Hosn is the simple substitution of one known element for another (the angle) to obtain predictable results.

Claim Rejections - 35 USC § 103
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sie in view of Mor in further view of Brennen (Kenneth Brennen et al., US 5873842) hereinafter Bren. In the alternative Sie in view of Mor in further view of Ginat, Grise and Bren.
Regarding claim 8, Sie discloses the above. An interpretation of Sie may not explicitly disclose a stylet inserted into the catheter to adjust a shape of the distal catheter portion.
However, in the same field of endeavor (medical devices), Bren teaches a stylet inserted into the catheter to adjust a shape of the distal catheter portion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results. 

 Regarding claim 9, Sie discloses the above. An interpretation of Sie may not explicitly disclose a catheter handle connected to the proximal catheter portion and rotated to adjust a position of the distal catheter portion.
However, in the same field of endeavor (medical devices), Bren teaches comprising a catheter handle connected to the proximal catheter portion and rotated to adjust a position of the distal catheter portion (Abstract, Col. 4:3-7, Col. 4:56-65 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results.

 Regarding claim 10, Sie discloses the above. An interpretation of Sie may not explicitly disclose a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion.
However, in the same field of endeavor (medical devices), Bren teaches a steering mechanism connected to the proximal catheter portion and configured to adjust a position of the distal catheter portion after insertion (Abstract, Col. 4:3-7 and Claim 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sie to include a steerable stylet with a handle to adjust a distal portion of the catheter like that taught by Bren because is a simple and easy to use way of imparting a dynamic curvature to the distal portion of a catheter during is advancement in the body (Col. 4:3-7). Additionally, combining the elements taught by Bren with the elements disclosed by Sie is combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5848691 see Fig. 5b;  Siess (Thorsten Siess, US 20100268017) could be swapped out for Sie above as it shows the catheter with a proximal and distal portion 14 Fig. 1; a cannula 15 Figs. 1-2 with a pre-formed curve 34 Fig. 2 the distal portion of the cannula forms a first plane and the catheter a second it would be obvious to try adjusting the position of the pigtail in the heart such rotate the device to position the pigtail in a different part of the heart at several of the possible rotatable positions the angular offset would be provided; EP0731720-[0062]-[0063], [0068] and [0074]; US 5584803 – Abstract, Col 8:52 - Col 9:29, Col 31:7-16, Col 41:16-62; Tuseth V, et al. Percutaneous left ventricular assist device can prevent acute cerebral ischaemia during ventricular fibrillation. Resuscitation. 2009 Oct;80(10):1197-203. doi: 10.1016/j.resuscitation.2009.05.012. Epub 2009 Jul 23. PMID: 19631443.viewed on 4/24/2021 see fig. 1 resting curve between distal and proximal portion of cannula impella 2.5 discussed above in Ginat and Grise; Abiomeds FDA announcement on 3/23/2015 titled “Abiomed Impella 2.5 Receives FDA Approval for Elective and Urgent High Risk Percutaneous Coronary Intervention (PCI) Procedures”; a medgadget article (medgadget, https://www.medgadget.com/2015/03/abiomed-impella-2-5-heart-pump-fda-approved.html, 03/24/2015); Engström (Engström, A. E. (2012). Percutaneous mechanical circulatory support for treatment and prevention of hemodynamic instability. https://pure.uva.nl/ws/files/1555394/108075_08.pdf) see pgs 68-70; Mohammad (Inas Mohammad et al.. Building a bridge to save a failing ventricle: radiologic evaluation of short- and long-term cardiac assist devices. Radiographics 2015; 35:327–56, https://doi.org/10.1148/rg.352140149, Published 3/12/2015) see Figs. 12a-12d and Pgs. 334-336.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 July 2022